Citation Nr: 1825443	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.   14-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1970 to May 1974 and from June 2007 to July 2007.  

This matter comes before the Board of Veterans Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 1981 rating decision, the RO denied entitlement to service connection for a right ankle disability.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not appeal.

2.   Evidence obtained since the unappealed September 1981 rating decision that denied service connection for a right ankle disability is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for a right ankle disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a right ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist 

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter sent to the Veteran in July 2012, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  In the letter, the Veteran was informed of both the need for new and material evidence to reopen his previously denied claim, and the criteria for establishing the underlying claim for service connection with regard to those matters, which had been previously denied.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claims and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The letter also informed the Veteran of VA's practices in assigning disability evaluations and effective dates. 

In regard to the duty to assist, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159 (c)(1).  The United States Court of Appeals for Veterans (Court) has firmly held VA's duty to assist, to include providing an adequate examination, does not attach until new and material evidence sufficient to reopen the claim has been submitted.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, supra.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA obtained the Veteran's STRs, and private and VA treatment records relevant to the claim.  VA obtained medical evidence pertaining to his right ankle disability.  

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

II.  Claims to Reopen 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in active military service.  38 U.S.C. 1110 (2012); 38 C.F.R. § 3.303 (a) (2017). 

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

In June 2012, the Veteran filed his claim to service connection for a right ankle disability.

The Veteran contends that his right ankle disability is related to his military service.
The Veteran's original claim to service connection for a right ankle disability is dated in April 1981.  The RO denied this original claim in a September 1981 rating decision.  The Veteran did not file a notice of disagreement (NOD) and substantive appeal against the decision.  The Veteran submitted a reopened claim in June 2012.  The RO denied reopening the service connection claim in October 2012 finding that there was no new and material evidence submitted and that no new and material evidence was submitted into the record within the one-year period following the September 1981 notification.  38 C.F.R. § 3.156 (b).  As such, the September 1981 rating decision denying service connection for a right ankle disability became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final September 1981 rating decision denying service connection for a right ankle disability consisted of the Veteran's STRs, which show treatment for a left foot pain.  Based on this evidence, the RO found service connection unwarranted for a right ankle disability.  The RO concluded that there was no evidence of a current disability linked to an in-service injury or disease.  Again, the September 1981 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is relevant evidence that has been added to the record in conjunction with the June 2012 petition to reopen service connection (i.e., dated since the September 1981 rating decision).  The relevant evidence that has been added to the record consists of VAMC treatment records showing complaints and treatment for a right ankle disability; private treatment record from St. M. Healthcare showing a current diagnosis of tendinosis and tenosynovitis of the peroneus brevis; the Veteran's June 2012 statement that he broke his right ankle while on active duty in early 1971; March 2013 buddy statements from J.G. and A.B. indicating that the Veteran broke his right ankle in service and the Veteran used crutches for several weeks; and the Veteran's lay assertions that his active service caused his right ankle disability.  The evidence received since the final rating decision provides new evidence indicating that the Veteran has a current right ankle condition, reports from the Veteran that his disability continued since service, and the Veteran's lay assertions that his active service caused his right ankle condition. 

The Board finds that assuming its credibility for the purpose of deciding whether it is "new and material", the new evidence is material, as it relates to a previously unestablished fact, namely that the Veteran has diagnosis of a right ankle disability that may be related to his active service, and it thus raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for a right ankle disability is reopened.


ORDER

New and material evidence having been received the claim for service connection for a right ankle disability is reopened.


REMAND

The Veteran seeks entitlement to service connection for a right ankle disability. 

Service treatment records revealed that the Veteran complained of left foot pain in September 1972.  A November 1973 RAD examination report revealed the Veteran marked "no" for broken bones and "yes" for foot trouble.  An August 1993 enlistment examination report documented that the Veteran marked "yes" to broken bones and "no" for foot trouble.  The examiner noted by history that that Veteran had a fractured right ankle in 1971 and had full recovered.

Post-service treatment records shows that the Veteran was diagnosed with tendinosis and tenosynovitis of the peroneus brevis.  The post-service treatment records both VA and private medical records show continued complaints and treatment for his conditions. 

In a March 2013 letter, A.B. wrote that he was stationed at MCAS New River with the Veteran.  He remembered the Veteran breaking his right ankle while working the flight line for HMA-269 and having to use crutches until it was healed.   

In a March 2013 letter, J.S. wrote that he served with the Veteran.  He wrote that the Veteran broke his right ankle in September 1972.  He indicated that the Veteran was working on an AH-1J Cobra helicopter in the hanger.  He wrote that the Veteran slipped and fell off the stub wing and broke his right ankle.  He indicated that the Veteran was on crutches for several weeks.  

May 2013 notice of disagreement, the Veteran wrote that he injured his right ankle and not his left foot while in service. 

As such, the evidence of record raises the possibility that the Veteran's right ankle disability may be related to active duty service.  Therefore, a remand is necessary to obtain a VA examination with opinion on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records related to the Veteran's claim.

2.  Please contact the Veteran and request that he provide or identify any outstanding records pertinent to his disabilities on appeal.  After securing any necessary release(s), obtain those records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his right ankle disability.

The entire claims file should be made available to the examiner and the examiner should indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should address the following:

(a)  The examiner should identify all diagnoses related to the Veteran's right ankle.

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right ankle disability is the result of any incident in service, had its clinical onset during service, or is etiologically related to the Veteran's active duty service in any way?  Please address and provide an explanation.

For the purposes of this examination, the examiner is asked to elicit a complete history (including the asserted September 1972 right ankle injury in-service) from the Veteran regarding his right ankle disability. 

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


